On May 16, 1996, the majority denied appellee Arthur Steffee's motion to dismiss and then granted appellant Geneva Dutton's motion to amend her notice of appeal. These motions had been referred to the merit panel for consideration but were granted prior to hearing without benefit of oral argument. At the time, I believed the majority improvidently denied the motion to dismiss and dissented without opinion from the majority's actions due to its extraordinary haste to rule on the motion. I now take this opportunity to dissent in part.
App.R. 3(D) states:
"Content of the notice of appeal. The notice of appeal shall specify the party or parties taking the appeal; shall designate the judgment, order or part thereof appealed from; and shall name the court to which the appeal is taken. The title of the case shall be the same as in the trial court with the designation of the appellant added, as appropriate." *Page 815 
The purpose of the App.R. 3(D) notice requirements is to advise a party to the appeal of what judgment appellants are undertaking to appeal. Maritime Mfgs., Inc. v. Hi-SkipperMarina (1982), 70 Ohio St.2d 257, 258-259, 24 O.O.3d 344, 344-346, 436 N.E.2d 1034, 1035-1036. This court has held that it is without jurisdiction to review a judgment or order that is not designated in the appellant's notice of appeal. Parks v.Baltimore  Ohio RR. (1991), 77 Ohio App.3d 426, 428,602 N.E.2d 674, 675-676; Schloss v. McGinness (1984), 16 Ohio App.3d 96,98, 16 OBR 101, 103, 474 N.E.2d 666, 668.
The majority erred by denying Steffee's motion to dismiss because appellant's notice of appeal did not, either specifically or inferentially, refer to the summary judgment granted to Steffee. The trial court granted summary judgment to both Acromed and Steffee in the same half-sheet journal entry. However, appellant's notice of appeal specifically indicated its desire to appeal from only the judgment for the "[c]orporation on the issue of federal preemption."
Clearly, the notice of appeal referred to Acromed only and, by direct implication, did not purport to appeal from any order relating to Steffee. In fact, appellant conceded this point at oral argument, maintaining only that she meant to include Steffee in the notice of appeal, but failed to do so.
Appellant's concession necessarily admits that this court lacks jurisdiction to hear her appeal against Steffee. In fact, by granting appellant's motion to amend her notice of appeal (which she did by subsequently including Steffee), the majority, too, in effect conceded the defective nature of appellant's notice of appeal. However, once Steffee raised his motion to dismiss the appeal, we lacked authority to do anything other than rule on our own jurisdiction to hear the appeal. Our lack of jurisdiction in similar circumstances has been repeatedly noted by this court. See, e.g., State v. Standberry (Feb. 15, 1996), Cuyahoga App. No. 69079, unreported, at 4, 1996 WL 65875;Chotkevys v. Seman (Sept. 21, 1995), Cuyahoga App. No. 67812, unreported, at 3, 1995 WL 558871.
I believe the majority acted rashly by denying the motion to dismiss and subsequently permitting appellant to amend her notice of appeal, especially since it did not explain its reasons for denying the motion to dismiss. However well intentioned the majority's actions, it cannot exercise jurisdiction where none exists. For these reasons I would have granted Steffee's motion to dismiss the appeal. *Page 816